OPINION
PER CURIAM.
Mnerisure Insurance Company petitions this Court to issue a writ of mandamus against Respondent, the Honorable Ralph Strother, Judge of the 19th District Court of McLennan County. However, the mandamus record provided by Amerisure reflects that the Honorable Bill Logue presided over the hearing in which Amerisure sought to compel the real party in interest to submit to a medical examination under Rule of Civil Procedure 204. Judge Logue signed the order denying Amerisure’s motion. Amerisure has failed to name the proper respondent. We deny the petition.1 See Jampole v. Touchy, 673 S.W.2d 569, 572 (Tex.1984) (orig.proceeding); Gaal v. Townsend, 77 Tex. 464, 465, 14 S.W. 365, 365 (1890); Pelt v. Johnson, 818 S.W.2d 212, 215 (Tex.App. — Waco 1991, orig. proceeding); City of Beaumont v. Stephenson, 95 S.W.2d 1360, 1364-65 (Tex.Civ.App.—Beaumont 1936, writ dism’d); Tex.R.App.P. 52.2.

. We express no opinion on the merits of the petition.